Citation Nr: 1108325	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of total right knee arthroplasty, for the time period from December 1, 2007, to the present.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from January 1967 to January 1970.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions rendered by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2007, these matters were remanded to the RO for additional development. 

In a June 2009 decision, the Board denied entitlement to an evaluation in excess of 30 percent for residuals of a total right knee arthroplasty as well as remanded the claim for entitlement to service connection for a low back disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).

The Court granted the parties' Joint Motion for Partial Remand of the Board's June 2009 decision.  Pursuant to the actions requested in the June 2010 Joint Motion, the Court partially vacated the Board's decision and remanded the issue of entitlement to an evaluation in excess of 30 percent for residuals of total right knee arthroplasty, for the time period from December 1, 2007, to the present, to the Board for readjudication.


FINDINGS OF FACT

1.  Residuals of total right knee arthroplasty are manifested by prosthetic replacement of the knee joint with minimal weakness, pain, or limitation of motion. 

2.  From December 1, 2007, the Veteran's service-connected right knee disability is manifested by mild instability, positive anterior slide test, and subjective complaints of giving way.

3.  A degenerative joint disease of the lumbar spine is as likely as not causally related to his service-connected right knee disabilities. 


CONCLUSIONS OF LAW

1.  From December 1, 2007, the criteria for a rating in excess of 30 percent for residuals of total right knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055 (2010).

2.  From December 1, 2007, the criteria for entitlement to a separate 10 percent rating for instability of the right knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.951, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010).

3.  Degenerative joint disease of the lumbar spine is proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was notified of the provisions of the VCAA by the RO and AMC in correspondence dated in January 2004, April 2007, May 2008, July 2008, and September 2008.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.

In light of the disposition of the Veteran's increased rating claim, there is no prejudice to the appellant under the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As indicated above, certain VCAA notice was provided after the initial unfavorable AOJ decision.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 2008 notice letters were provided to the Veteran, the claim was readjudicated in an October 2008 SSOC.

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel records as well as VA treatment records.  The Veteran submitted private treatment records as well as written statements discussing his contentions.  

The Veteran was also provided with VA examinations in December 2007, June 2008, and August 2008.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right knee disability since the August 2008 VA examination.  In addition, neither the Veteran nor his representative has alleged that the Veteran's right knee disability has worsened since his last examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his right knee disabilities under the applicable rating criteria.  


The Board therefore finds that no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, as the Board has granted entitlement to service connection for a low back disorder, no additional discussion of VA's duty to notify and assist is necessary for that matter.  Parenthetically, the Board reiterates that this matter was remanded by the Board to the AMC for additional development in June 2009, to include obtaining a VA medical opinion and readjudication of the claim.  Evidence of record detailed that the AMC obtained the requested VA medical opinion in June 2009 and associated that report with the file.  Thereafter, the claims file was returned to the Board but showed no indication that the AMC readjudicated this matter or issued a SSOC.  However, the Board finds no prejudice to the Veteran in this case as the Board's disposition of the claim is a complete grant of the benefit sought on appeal.

Entitlement to Increased Rating for Right Knee Total Arthroplasty Residuals

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Since December 1, 2007, the Veteran has received a 30 percent rating for his service-connected residuals of a total right knee arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055, the Schedule provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Where there are intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum assigned evaluation under this code is 30 percent.  Id.

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is assigned when there is extremely unfavorable ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted when there is extremely unfavorable ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted when there is extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).

Under Diagnostic Code 5261, a 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  A 40 percent disability evaluation is warranted when extension is limited to 30 degrees.  A 50 percent disability evaluation is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  

Under Diagnostic Code 5262, a 30 percent disability evaluation is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

Standard range of knee motion is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2010).

Additionally, under Diagnostic Code 5257, a 10 percent disability evaluation is contemplated when other impairment of the knee, recurrent subluxation or lateral instability, is mild.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is assigned when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2010).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Historically, in a March 2004 rating decision, the RO continued the assigned 20 percent rating the Veteran's right knee disability but recharacterizing the disability as degenerative joint disease of the right knee under Diagnostic Codes 5010-5257. 

In a May 2007 rating decision, a temporary total evaluation was assigned from September 28, 2006, under the provisions of 38 C.F.R. § 4.30, followed by the assignment of a 30 percent scheduler evaluation from November 1, 2007, for residuals of a total right knee arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

Thereafter, in a September 2008 rating decision, the RO indicated that the 20 percent evaluation for the residuals of the postoperative right torn medial meniscus was continued under Diagnostic Code 5257, for the time period from July 1, 1974, to September 28, 2006.  The RO also granted service connection for degenerative joint disease of the right knee associated with residuals of the right postoperative torn medial meniscus, assigning a separate 10 percent evaluation for under Diagnostic Code 5010, from June 11, 2003, to September 28, 2006.  In addition, the Veteran's temporary total evaluation was extended by a month, with the scheduler 30 percent rating now restored from December 1, 2007, for residuals of a total right knee arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).

In a December 2007 VA joints examination report, the Veteran indicated that he experienced considerable swelling of the right knee after walking short distances that was uncomfortable but would subside with conservative management.  Physical examination findings were listed as good gait with no limp and no pelvic tilt, good posture, well-healed scars, and positive anterior slide test (moving approximately a centimeter).  The examiner noted that right lateral and medial collateral ligaments did not appear tight with movement noticeable in terms of about .5 to one centimeter estimated.  It was further indicated that the right leg could be brought to 140 degrees of flexion six times with no pain, weakness, fatigue, or lack of endurance.  In addition, when a two-pound weight was used, he was able to extend the right knee from 0 to 180 degrees six times with no pain, weakness, fatigue, or lack of endurance, and good strength resistance with flexion and extension of the knee was noted.  

The examiner listed a diagnosis of status post knee arthroplasty of the right knee with "mild instability" of the replacement.  The Veteran was noted not to require any assistance device while walking, to have discomfort below the apparent location of the kneecap, and to be unable to stand for long periods of time.  It was noted that there was no compromise in routine daily activities, no pain on movement, and that repetitive motion did not increase any pain, weakness, fatigue, or lack of endurance.  While specifically stating that the knee did not appear to be as stable as would be expected, the examiner reported only mild functional impairment of the right knee with no flare-ups requiring hospitalization or bed rest.

In June and August 2008 VA examination reports, the Veteran complained of right knee discomfort, stating that the knee occasionally gives out.  Physical examination findings were listed as midline scar, no palpable fluid, good gait with no limp and no pelvic tilt, good posture, no use of assistive devices, stable medial and collateral ligaments, negative slide testing, and tight anterior and posterior cruciate ligaments.  Both examination reports listed range of motion of the right knee as 0 to 130 degrees with no pain, weakness, fatigue, or lack of endurance on repetitive use or with a two-pound weight added.  The same examiner, a VA physician, indicated in each report that the activities of daily living were not compromised.  It was noted that there were no flare ups, good strength and resistant flexion and extension of the right knee, and a joint that did not appear painful or elicit any functional impairment.  The final diagnosis was listed as status post total knee replacement with episodic arthralgia. 

In the June 2010 Joint Motion for Partial Remand, the parties agreed that the Veteran was not pursuing increased ratings for his right knee disabilities prior to December 1, 2007.  It was indicated that the 20 percent rating assigned under Diagnostic Code 5257 since July 1974 was discontinued on September 28, 2006, the date of the Veteran's right knee arthroplasty.  In the June 2009 decision, the Board found that the Veteran was not entitled to a higher rating pursuant to Diagnostic Code 5257 for his service-connected right knee disability.  However, the parties highlighted that the Board did not consider whether a separate rating was warranted pursuant to Diagnostic Code 5257.  It was further noted that the case should be remanded for the Board to adequately consider whether the Veteran is entitled to a separate rating under Diagnostic Code 5257 from December 1, 2007, for his service-connected right knee disability with appropriate consideration of 38 C.F.R. § 4.14.  In addition, the parties observed that the 20 percent rating under Diagnostic Code 5257 was in effect for more than 20 years.  The Board was instructed to consider whether such an evaluation for instability of the right knee is considered a protected rating.  

Analysis

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 30 percent for service-connected residuals of total right knee arthroplasty.

As an initial matter, the Board has considered entitlement to a higher rating under Diagnostic Codes 5256, 5261, and 5262, as directed by Diagnostic Code 5055.  The Board notes that while the record reflects that the Veteran wears a knee brace at times, his residuals of a total right knee arthroplasty are not characterized by nonunion of the tibia and fibula with loose motion requiring a brace.  Nonunion of the tibia and fibia is simply not shown nor contended.  Indeed, reference is made to a post-surgical (September 2006) X-ray report that showed that the prosthesis was in satisfactory position, and that there was no acture osseous abnormalities.  The Veteran is therefore not entitled to a rating in excess of 30 percent pursuant to Diagnostic Code 5262.  

In addition, the evidence of record established that the right knee is not ankylosed, and as a result a higher rating under Diagnostic Code 5256 is also not warranted.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure." See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Here, as noted, the record shows that the Veteran retains an active (near full) range of motion.  

The Veteran's limitation of motion of the right knee also does not equate limitation of extension of the leg to 30 degrees.  The 2007 and 2008 VA examination reports show that the Veteran retains a nearly full range of motion of the knee.  Extension has been full in both instances.  VA records since December 2007 do not show the contrary.  

The Board observes that the Veteran has complained of discomfort in the right knee.  He also reported he has difficulty walking more than a short distance.  However, multiple VA examination reports have shown that right knee range of motion with minimal limitation of motion and no pain, functional impairment, weakness, fatigue, or lack of endurance on repetitive use.  The reports instead note that he has a good gait with no limp and does not require the use of assistive devices.  The VA examiner stated that the Veteran's right knee disability did not affect his activities of daily living.  No functional impairment was elicited.   In consequence, he does not meet the criteria for an increased rating under Diagnostic Code 5261, even with consideration of functional impairment.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).    

As a higher rating is not warranted under Diagnostic Codes 5256, 5261, and 5262, the assignment of a rating in excess of 30 percent under Diagnostic Code 5055 is not warranted for the time period from December 1, 2007.

The Board also finds that the assignment of a higher (60 percent) rating is not warranted under Diagnostic Code 5055 for severe, chronic residuals of his total knee replacement.  Again, reference is made to the VA examination reports that describe the Veteran as having a good gait with no limp, the lack of requirement in using assistive devices, and, of significant import, the assessments that the knee disability did not result in any functional impairment or adversely affect his activities of daily living.  Indeed, as discussed above, the Veteran does not even meet the threshold for establishing disability at the intermediate level.

Nevertheless, the Board has considered whether the Veteran is entitled to a separate evaluation under Diagnostic Code 5257 for right knee instability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (separate ratings are appropriate where none of the symptomatology for any one condition duplicates, or overlaps others).  The Board notes that the evidence of record during the time period from December 1, 2007, documented the findings of instability and complaints of giving way.  In fact, the December 2007 VA examination report included findings of "mild" instability of the replacement as well as positive anterior slide test (moving approximately a centimeter).  The Board has determined that the assignment of a separate 10 percent rating for mild instability of the right knee during this time period is warranted and would not violate the rule against pyramiding.  The Veteran's 30 percent rating assigned under Diagnostic Code 5055 from December 1, 2007, as discussed above, was based on limitation of motion, pain, and residual weakness and a separate rating under Diagnostic Code 5257 for instability would not be for the same symptomatology.

The Board has also determined that the previously assigned 20 percent evaluation for residuals of postoperative torn medical meniscus of the right knee under Diagnostic Code 5257 was a protected rating under 38 C.F.R. § 3.951.  That regulation provides, in pertinent part, that any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (2010); see also Colayong v. West, 12 Vet. App. 524, 532 (1999) (citing U.S.C.A. § 110; 38 C.F.R. § 3.951(b); Salgado v. Brown, 4 Vet. App. 316, 318 (1993)).  However, the protection afforded is to the disability and not the diagnostic code used to rate the disability.  See VAOPGCPREC 13-92 (modifications of the Diagnostic Code did not change the protected status of the disability).  Recognizing instances where the Board has rated a Veteran's disability under a different diagnostic code than previously rated, the Court has similarly indicated that there may be times when a change in diagnostic code is not equivalent to a severance.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994) (a simple, nonsubstantive administrative correction showing the injury causing disability was to a different part of the body than that reflected in the initial rating "did not result in a new rating or the severance of the old rating").

As noted above, the Veteran was in receipt of a rating of 20 percent for his service-connected residuals of postoperative torn medial meniscus of the right knee under Diagnostic Code 5257, from July 1, 1974, until September 28, 2006.  The Board notes that when the 20 percent rating assigned under Diagnostic Code 5257 since July 1974 was discontinued on September 28, 2006, the Veteran's right knee disability rating since that time has never been reduced to less than a 20 percent rating.  The actions of RO and now the Board do not represent a reduction in the protected rating but, rather, a change in diagnostic code to allow for adequate and appropriate evaluation based on manifested symptomatology and overall residual functional impairment.  Therefore, a rating less than 20 percent has never been assigned; in fact, the combined rating for the Veteran's right knee disabilities has been increased throughout the appeals period.  Therefore, the Veteran's protected disability rating has been preserved and an improper reduction has not been made.

In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his increased right knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any additional increased evaluations is warranted.  As the Veteran's statements are inconsistent with the evidence of record, the Board does not find the assertions of increased right knee symptoms to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, evidence of increased right knee symptomatology has not been established, either through medical or lay evidence.

For all the foregoing reasons, the Veteran's claim for entitlement to an evaluation in excess of 30 percent for residuals of total right knee arthroplasty, for the time period from December 1, 2007, to the present, must be denied.  The Board has considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, as noted above, the assignment of a separate 10 percent rating for mild instability of the right knee is warranted from December 1, 2007.

Although the Veteran has submitted evidence of medical disabilities, and made claims for the highest ratings possible, he has not submitted evidence of unemployability, or claimed to be unemployable as a result of his knee disability.  Rather, he states that his inability to work is due to his post-traumatic stress disorder (PTSD), which is not an issue that is currently before the Board.  Moreover, the Board notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was denied by the RO in a January 2008 rating decision.  The Veteran did not appeal that determination.  Therefore, the question of entitlement to a TDIU rating has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Finally, the Board will consider whether referral for any extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms concerning the Veteran's right knee disabilities than currently shown by the evidence.  Thus, his disability pictures are contemplated by the rating schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 

Entitlement to Service Connection for Low Back Disorder

The Veteran contends that his current low back disorder was caused or aggravated by his service-connected knee disabilities.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Post-service private treatment records dated in December 1994 showed that the Veteran suffered a low back injury in October 1994 while at work.  VA and private treatment records dated in 1994 and from 2002 to 2005 detailed treatment for chronic low back pain, low back sprain, and lumbar spasms.  A November 2005 VA MRI report of the lumbar spine revealed mild disc bulges at L2-L3 and L3-L4 without significant central canal and neural foraminal narrowing as well as slight increased signal within the left pedicle of L3 that could be consistent with stress changes.  

In a December 2003 statement, J. F. X. H., D.O. opined, based on a reasonable degree of medical certainty that the Veteran's chronic back pains were due to his prior knee injury. 

In a January 2004 VA examination report, a VA nurse practitioner (NP) performed a physical examination but did not review the Veteran's claims file.  She indicated that there was insufficient objective clinical evidence to support a link between the service-connected right knee condition and the Veteran's subjective complaints of lower back pain, leading her to state that it was not at least as likely as not that his lumbago symptoms were aggravated by his service-connected right knee condition. 

In a June 2004 statement, F. H. F., D.O. reported that he had treated the Veteran's lumbar spine disc degeneration for years, opining that the Veteran's "knee condition has altered his [gait] which then contributes to his back problems."

In a March 2007 Remand, the Board raised concern over the adequacy of the medical opinions addressing the issue of secondary service connection.  It was observed that none of the medical opinions of record addressed the Veteran's medical history (to include the documented post-service low back injury in 1994) and that there was disagreement as to whether or not gait problems caused by the Veteran's service-connected right knee disability caused or aggravated his low back disability.

In an August 2008 VA joints examination report, the examiner, a VA physician, listed a diagnosis of mild minimal degenerative changes of the lower back with no acute abnormality.  He initially stated that he could not find any other corroborative evidence to support the fact that the Veteran's back pain was in any way related to his knee.  However, in noting the Veteran's history of falling from a truck post-service, which "was not serviced connected", the examiner opined that "it is likely as not that the knee condition contributed at all to his back condition in any way."

In the June 2009 Remand, the Board sought clarification from the August 2008 VA examiner who performed the August 2008 examination and drafted the attached medical opinion.  The examiner was asked to state whether it was more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that a lumbar spine disorder was caused or aggravated by the Veteran's service-connected right knee disability.  The Board requested that the opinion reconcile the conflicting evidence to the extent possible and provide a complete rationale to accompany all opinions provided, to include the aforementioned conflicting statements made in the August 2008 VA examination report.

In a June 2009 VA medical opinion addendum report, the same VA physician simply stated that his review of claims file and his prior comments showed that he "did say that as quoted from the probability that it is at least as likely as not that the back was influenced by the knee".  He concluded that there was insufficient data in terms of documentation to warrant any further opinion at this particular time.  The examiner's use of the word "influenced" is unclear.  The Board is not entirely convinced that the use of "influenced" rises to the level of causality or aggravation as contemplated by 38 C.F.R. § 3.310.  However, the Board also believes that the addendum opinion received from the VA examiner is likely the clearest opinion that it will receive from this physician.  Thus, resolving all doubt in favor, the Board finds that the June 2009 addendum opinion establishes the Veteran's low back disability is proximately related to his right knee disability.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with a low back disorder.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for multiple right knee disabilities.  

Turning to crucial Wallin element (3), the Board notes that there are multiple conflicting medical opinions of record addressing whether there is a causal connection between the claimed low back disorder and the service-connected right knee disabilities.  Weighing against the Veteran's claim is the January 2004 VA N.P.'s opinion that was offered without review of the claims file.  In the August 2008 VA examination report, the VA physician initially found that he could not find any other corroborative evidence to support the fact that the Veteran's back pain was in any way related to his knee.  However, as noted above, that finding was contradicted by him later in the same opinion as well as in his June 2009 addendum opinion, which again is viewed as a positive opinion.  Additionally, the December 2003 and June 2004 statements from private physicians are also supportive of the Veteran's claim.

In view of the totality of the evidence, the Board finds that the medical nexus opinions of record are, at minimum, in equipoise.  As such, resolving all doubt in his favor, the Board finds that it is as likely as not that the Veteran's current low back disorder was caused or aggravated by his service-connected right knee disabilities.  Consequently, affording the Veteran the benefit of the doubt, service connection for a low back disorder is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




(CONTINUED NEXT PAGE)

ORDER

Entitlement to an evaluation in excess of 30 percent for residuals of total right knee arthroplasty, for the time period from December 1, 2007, to the present, is denied.

A separate 10 percent rating for mild instability of the right knee is granted from December 1, 2007, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted. 



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


